UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                   ____________________

                                       No. 96-40393
                                  _____________________


GERALD A. REESE,
                                                           Plaintiff-Appellant,

                                            versus

MARY CHOATE, Sheriff, Bowie County
Sheriff's Dept., in her personal and
individual capacity; ET AL.,
                                                           Defendants-Appellees.


_________________________________________________________________

               On Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:95-CV-101
_________________________________________________________________
                              October 23, 1996

Before POLITZ, Chief Judge, DAVIS and DENNIS, Circuit Judges.

PER CURIAM:*

       Gerald Reese, a Texas prisoner, appeals the 28 U.S.C. § 1915(d)1 dismissal of his


       *
       Pursuant to Local Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in Local Rule 47.5.4.
       1
        Redesignated § 1915(e)(2)(B)(i) by § 804 of the Prison Litigation Reform Act, Pub. L. No.
104-134, 110 Stat. 1321 (1996)
civil rights complaint complaining of (1) denial of access to the courts, and (2) placement

in administrative segregation in violation of the due process and cruel and unusual

punishment clauses. The magistrate judge recommended dismissal of the complaint as

frivolous in a report sent to Reese on March 12, 1996. Reese was required to file

objections to the report on or before March 26, 1996. No objections were filed and on

March 27, 1996, the district court issued its judgment of dismissal.

       On April 1, 1996 Reese filed a motion for continuance of the time for objecting to

the magistrate judge's report. There was no allegation that the report was received late

or that the factual findings were in error. Reese complains only of an incorrect

application of the law.

       The claim of denial of access to the courts was based on the allegations of

inordinate delay and “fast shuffle” treatment accorded in the delivery of three legal texts

Reese acquired from West Publishing Company. If the alleged allegations occurred, a

situation is presented in which prison authorities could take no pride, but such

allegations do not rise to the level of a constitutional denial of access to the courts.2 A

prisoner must show actual legal injury to prevail on an access-to-the-court claim.3 Reese

makes no such allegations.

       The claims of due process and cruel and unusual punishment clause violations are

       2
          Brewer v. Wilkinson, 3 F.3d 816 (5th Cir. 1993), cert. denied, 510 U.S. 1123
(1994).
       3
          Lewis v. Casey, 116 S. Ct. 2174 (1996).

                                             2
equally unavailing. Reese contends that the complaint of administrative segregation

results from the effort by prison authorities to retaliate against him because of the suits

he had filed against authorities and his complaints about the performance of their duties.

These allegations were deemed conclusory and frivolous by the district court. We

agree.4

       AFFIRMED.




       4
          See Whittington v. Lynaugh, 842 F.2d 818 (5th Cir.), cert. denied, 488 U.S. 840
(1988).

                                             3